Citation Nr: 1717258	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-11 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to a May 2005 rating decision that denied entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1974 to January 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in North Little Rock.  

The Veteran was scheduled for a hearing before the Board in July 2015; however, he failed to report to the hearing and did not request that the hearing be rescheduled.  The Board remanded this case in July 2015 and it has now been returned for further appellate consideration.  

The Veteran was notified by RO letter of September 16, 2014 that his application to reopen his claim for service connection for hepatitis C was granted but that upon de novo adjudication the denial of that claim was confirmed and continued.  The Veteran did not file a Notice of Disagreement (NOD) to that rating decision which would have initiated appellate review of that decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  A May 18, 2005 rating decision denied service connection for hepatitis C and the Veteran was notified of that decision by RO letter dated May 20, 2005, which by virtue of attachments notified him of his appellate rights.  

2.  Following the Veteran's October 2005 Notice of Disagreement (NOD), a Statement of the Case (SOC) was issued on January 12, 2006.  

3.  No correspondence was thereafter received until a letter from the Veteran was received on May 7, 2008, which addressed what he believed was his entitlement to service connection for hepatitis C.  


CONCLUSION OF LAW

The Veteran's May 2008 correspondence was received more than 60 days after the SOC and more than one year after notification of the denial of service connection for hepatitis C and was not a timely substantive appeal which would have perfected an appeal of the May 2005 rating decision denying that claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded this case in July 2015 to clarify the outstanding representation issue with the Veteran, and as appropriate, provide the representative an opportunity to review the record and to provide argument on the Veteran's behalf, to include preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case.  In response, the California Department of Veterans Affairs file a VA Form 646, Statement of Accredited Representative In Appealed Case, dated February 29, 2016, thereby acknowledging continued representation of the Veteran and stating that there was no further argument to submit in behalf of the Veteran.  This complied with the July 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Background

In October 1984 the Veteran filed a claim for service connection for bunions in VA Form 21-526, that was denied by an April 17, 1985 rating decision, which also denied service connection for plantar warts and plantar callouses, of which he was notified by RO letter dated April 25, 1985.  That notice also informed him of his appellate rights.  That letter was returned in June 1985 as not deliverable because the Veteran had moved, leaving no forwarding address.  

In a handwritten letter received on August 27, 2004, the Veteran claimed service connection for hepatitis C.  

By RO letters dated November 19, 2004, and March 11, 2005, the Veteran was informed of what was needed to substantiate his claim for service connection for hepatitis C and how VA would assist in developing information and evidence in support of his claim.  

A May 18, 2005 rating decision denied service connection for hepatitis C.  The Veteran was notified of that decision by RO letter dated May 20, 2005, which by virtue of attachments notified him of his appellate rights.  

The Veteran's handwritten letter, dated October 6, 2005, and received on October 13, 2005, expressed disagreement with the May 2005 rating decision, thus constituting a Notice of Disagreement (NOD) and initiating an appeal.  

By RO letter of October 26, 2005, the Veteran was notified that his NOD had been received and that he could choose a review of his case by a Decision Review Officer or follow the traditional appeal process, and if the matter was not resolved he would be issued a Statement of the Case (SOC) and if he still wished to appeal he would have to submit a substantive appeal before his case would be sent to the Board.  

An SOC was issued and mailed to the Veteran on January 12, 2006 and the Veteran was again informed that to perfect his appeal he had to file an enclosed VA Form 9, Appeal to the Board, within 60 days of the issuance of the SOC or within the remainder, if any, of the one year period from the date of the letter notifying him of the rating decision which he had chosen to appeal.  He was informed that if he did not do so, his case would be closed.  He was also informed that he could request more time to perfect his appeal.  

No correspondence was thereafter received until a letter from the Veteran was received on May 7, 2008, which addressed what he believed was his entitlement to service connection for hepatitis C.  

By RO letter of August 25, 2008, the Veteran was informed that his correspondence in May 2008 was not accepted as a timely substantive appeal.  

Correspondence was received on September 8, 2008, from the Veteran expressing 

Following the issuance of an SOC on March 30, 2009, addressing the issue of the timeliness of receipt of the Veteran's substantive appeal, he perfected his appeal as to this matter by filing a VA Form 9, Appeal to the Board, which was received in April 2009 and attached to which was a letter, purporting to be an "affidavit," in which he stated that he did not have a copy of governing law and regulations, being currently incarcerated, and was unaware of the time limits for perfecting his appeal but nonetheless felt that he had perfected his appeal in a timely manner.  

Law and Regulations

Appellate review of an RO decision is initiated by an NOD and completed by a substantive appeal, after an SOC is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  On receipt of the NOD the RO takes such action or development as is appropriate, and if still denied an SOC is issued.  38 U.S.C.A. § 7105(d)(1).  A substantive appeal must then be filed within 60 days of the date of mailing the SOC, 38 U.S.C.A. § 7105(d)(3), or within the remainder of the one-year period from the date of NOD notification, whichever periods ends later.  38 C.F.R. § 20.302(b).  The substantive appeal consists of a properly completed VA Form 9, Appeal to the Board, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The formal appeal is to present specific arguments relating to errors of law or fact on the part of the RO.  38 U.S.C.A. § 7105(d)(3); see Roy v. Brown, 5 Vet. App. 554, 555 (1993).  

The one year time limit for filing the formal appeal may be extended for good cause under 38 U.S.C.A. § 7105(d)(3)(West 1991) and 38 C.F.R. § 20.303(1993).  However, 38 C.F.R. § 20.303 (1993) (formerly 38 C.F.R. § 19.130(1990)) provides for extension of the 60 day period to file a substantive appeal or the 30 days period to respond to a SSOC for good cause if the request is in writing and received prior to the expiration of the time period for filing the substantive appeal.  Roy v. Brown, 5 Vet. App. 554. 555 (1993).  

Analysis

Here, it is undisputed that following proper notification of the May 2005 rating decision denying service connection for hepatitis C the Veteran filed a timely NOD.  However, after an SOC was issued in January 2006, no communication, written or otherwise, was received from the Veteran until his letter of was received on May 7, 2008, which addressed what he believed was his entitlement to service connection for hepatitis C.  This was almost three years after notification of the May 2005 rating decision and more than two years after the issuance of the SOC.  Moreover, the Veteran did not request an extension of time within which to file a Substantive Appeal.  

Accordingly, the Veteran did not perfect a timely appeal from the May 2005 rating decision and that decision is final.  In reaching this determination the facts are undisputed and, so, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Lastly, because the facts are undisputed the appeal is being denied as a matter of law and, as such, the provisions of the Veterans Claims Assistance Act of 2000 are not applicable.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  









ORDER

A timely Substantive Appeal was not filed as to a May 2005 rating decision denying entitlement to service connection for hepatitis C, and the appeal is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


